Citation Nr: 1610251	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  11-21 272A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an earlier effective date for the grant of service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial disability rating in excess of 50 percent for PTSD.

4.  Entitlement to an increased disability rating in excess of 10 percent for gunshot wound to right thigh with healed fracture to right femur.

5.  Entitlement to a compensable disability rating for injury to the left right finger with well-healed surgical scar.  

6.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).   


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from February 1990 to October 1994.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from June 2009 and January 2014 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was scheduled for a Travel Board hearing at the RO on September 3, 2015.  However, prior to the hearing, the Veteran's attorney requested a continuance until she received a copy of the claims file, which was sent to her in November 2015.  In a February 2016 letter, the Veteran's attorney confirmed that the Veteran still wants a Travel Board hearing.  

Since Board hearings are scheduled by the RO (see 38 C.F.R. § 20.704(a)), the Board is remanding the case for that purpose, in order to satisfy procedural due process.  Under applicable regulation, a hearing on appeal will be granted if an appellant expresses a desire to appear in person.  38 C.F.R. § 20.700.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the Winston-Salem RO.  He and his attorney must be afforded adequate notice of the date and location of his hearing.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




